Title: To George Washington from William Livingston, 29 August 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 29 Augt 1777

As the inclosed (which was taken at Staten Island,) may probably be of some Service on Lieutenants Troup’s Trial, I thought it my Duty to send it to your Excellency.
I have wrote you fully on the Subject of your Requisition of 1000 of our Militia to garrison the forts along Hudson’s River, by Major General Sullivan.
I have still some apprehensions that the Enemy will play you a trick by turning suddenly to the Eastward when they have drawn you far enough Southward; but I do not pretend to be able to penetrate into their Stratagems. I have the Honour to be with the warmest Esteem your most obt Sert

Wil: Livingston

